Exhibit 10.47


Cooper-Standard Holdings Inc. 2017 Omnibus Incentive Plan
Executive Summary of Proposal and Selected Plan Information


Introduction:


On March 23, 2017, upon recommendation of the Compensation Committee, the Board
approved the Cooper-Standard Holdings Inc. 2017 Omnibus Incentive Plan (the
“Plan”), subject to stockholder approval at the 2017 Annual Meeting. The Plan
will supersede the Cooper-Standard Holdings Inc. 2011 Omnibus incentive Plan
(the “2011 Plan”), which is the only plan under which equity-based compensation
may currently be awarded to our executives, non-employee directors, and other
employees. Equity awards are also currently outstanding under the 2011 Plan and
the Cooper-Standard Holdings Inc. 2010 Management Incentive Plan (together with
the 2011 Plan, the “Prior Plans”). Awards currently outstanding under the Prior
Plans will remain outstanding under the applicable Prior Plan in accordance with
their terms.
We believe that the adoption of the Plan is necessary in order to allow us to
continue to use equity awards, including performance awards. We believe that
granting equity-based compensation to officers, other key employees and
non-employee directors is an effective means to promote the future growth and
development of the Company. Equity awards, among other things, further align the
interests of award recipients with Company stockholders and enable the Company
to attract and retain qualified personnel.
We also are requesting stockholder approval of the material terms of the Plan,
including performance measures and individual award limits, to allow awards
granted under the Plan that are intended to be “performance-based compensation”
under Section 162(m) ("Section 162(m)") of the Internal Revenue Code of 1986, as
amended (the "Code"), to be exempt from the tax deduction limits of Section
162(m) if they meet the other requirements of Section 162(m).
If the Plan is approved by our stockholders, the Plan will become effective on
May 18, 2017 (the “Effective Date”), and no further awards will be made under
the 2011 Plan. If our stockholders do not approve the Plan, the 2011 Plan will
remain in effect in its current form, subject to its expiration date. However,
there will be insufficient shares available under the 2011 Plan to make annual
awards and to provide grants to new hires in the coming years. In this event,
the Compensation Committee would be required to revise its compensation
philosophy and devise other programs to attract, retain, and compensate its
officers, non-employee directors, and key employees.


Proposed Share Reserve:


A total of 2,300,000 shares of common stock are reserved for awards granted
under the Plan. The Plan’s reserve will be reduced by one (1) share for every
one (1) share that is subject to an option or stock appreciation right granted
under the 2011 Plan after March 31, 2017, and 2.50 shares for every one (1)
share that is subject to an award other than an option or stock appreciation
right (such award, a “full-value award”) granted under the 2011 Plan after March
31, 2017. In addition, to the extent that after March 31, 2017, outstanding
awards under the Prior Plans expire or are terminated without the issuance of
shares, or if such awards are settled in cash, or if shares are tendered or
withheld for payment of taxes on full-value awards, then the shares subject to
such awards will be added to the Plan’s reserve.


The Plan’s reserve will be reduced by one (1) share for every one (1) share that
is subject to an option or stock appreciation right and 2.50 shares for every
one (1) share that is subject to a full-value award.
Impact on Dilution and Fully-Diluted Overhang:


Our Board recognizes the impact of dilution on our stockholders and has
evaluated this share request carefully in the context of the need to motivate,
retain and ensure that our leadership team is focused on our strategic and
long-term growth priorities.
The total fully-diluted overhang as of March 31, 2017, assuming that the entire
share reserve is granted in stock options, would be 16.3% and the total
fully-diluted overhang, assuming the share reserve is granted in full-value
awards only, would be 10.5%. The Company’s historical practice, which is not
currently expected to change, has been to grant a combination of stock options
and full-value awards, resulting in overhang between these two levels. In this
context, fully-diluted overhang is calculated as the sum of grants outstanding
and shares available for future awards (numerator) divided by the sum of the
numerator and basic common shares outstanding, with all data effective as of
March 31, 2017.
Our Board believes that the increase in shares of common stock available for
issuance represents a reasonable amount of potential equity dilution given our
strategic and long-term growth priorities.






--------------------------------------------------------------------------------




Expected Duration of the Share Reserve:
We expect that the share reserve under the Plan, if this proposal is approved by
our shareholders, will be sufficient for awards for approximately three years.
Expectations regarding future share usage could be impacted by a number of
factors such as award type mix; hiring and promotion activity at the executive
level; the rate at which shares are returned to the Plan's reserve upon the
awards' expiration, forfeiture or cash settlement; the future performance of our
stock price; the consequences of acquiring other companies; and other factors.
While we believe that the assumptions we used are reasonable, future share usage
may differ from current expectations.


Governance Highlights of Plan:


Our Plan incorporates certain governance best practices, including:

þ Minimum vesting period of one year from the date of grant for all equity-based
awards granted under the Plan, with permitted exceptions up to 5% of the share
reserve.
þ No “liberal share recycling” of options or stock appreciation rights (“SARs”).
þ No dividends or dividend equivalents on options or SARs.
þ Dividends and dividend equivalent rights on all other awards are deferred
until the restrictions imposed on such awards lapse.
þ Minimum 100% fair market value exercise price for options and SARs.
þ No “liberal” change of control definition and no automatic single-trigger
acceleration on a change of control transaction.
þ No repricing of options or SARs and no cash buyout of underwater options and
SARs without stockholder approval, except for adjustments with respect to a
change of control or an equitable adjustment in connection with certain
corporate transactions.
Date of Plan Expiration:


The Plan will terminate on May 18, 2027, unless terminated earlier by the Board,
but awards granted prior to such date may be extended beyond that date.



Burn Rate
The following table sets forth information regarding stock-settled, time-vested
equity awards granted and performance-based, stock-settled equity awards earned
over each of the last three fiscal years:
 
2016
2015
2014
Stock Options/SARs Granted
155,100
202,100
167,200
Stock-Settled Time-Vested Restricted Shares/Units Granted*
148,418
174,389
130,956
Stock-Settled Performance-Based Stock Units Earned*
20,339
0
0
Weighted-Average Basic Common Shares Outstanding
17,459,710
17,212,607
16,695,356

 

* The burn rate figures in the table above are different from disclosure in the
Company’s Annual Reports on Form 10-K for the fiscal years ending December 31,
2014, 2015, and 2016 because this table excludes all cash-settled awards and
includes performance-based equity awards in the year in which they are earned
rather than the year in which they are granted. Per 10-K filings, the
cash-settled time-vested restricted stock units granted in 2016, 2015, and 2014
were 5,400, 4,200, and 1,600, respectively, and performance stock units granted
at target in 2014, 2015, and 2016 were 93,000, 111,200, and 86,150,
respectively.
Overhang as of March 31, 2017
The following table sets forth certain information as of March 31, 2017, unless
otherwise noted, with respect to the Company’s existing equity compensation
plans:
Stock Options Outstanding
639,625
Weighted-Average Exercise Price of Outstanding Stock Options
$66.64
Weighted-Average Remaining Term of Outstanding Stock Options
8.4 Years
Total Stock-Settled Full-Value Awards Outstanding*
533,536
Basic common shares outstanding as of the record date (3/24/2017)
17,827,042

 

* Includes time-vested restricted stock units (367,818), stock-settled
performance share units outstanding at target (120,214), vested and unvested
deferred stock units (16,233) and unvested cash-denominated and stock-settled
performance awards (29,271).





--------------------------------------------------------------------------------




Summary of the Plan
The following is a summary of certain material features of the Plan, which is
qualified in its entirety by reference to the complete terms of the Plan
attached to this proxy statement as Appendix A. The closing price of a share of
our common stock on the New York Stock Exchange on March 24, 2017, was $109.43.
Purpose
The purpose of the Plan is to aid the Company and its affiliates in recruiting
and retaining key employees and non-employee directors of outstanding ability
and to motivate such individuals to exert their best efforts on behalf of the
Company and its affiliates by providing incentives through the granting of
awards. The Company expects that it will benefit from the added interest which
such key employees and non-employee directors will have in the welfare of the
Company as a result of their proprietary interest in the Company’s success.
Eligible Participants
The Compensation Committee, including its delegates, may grant awards to key
employees of the Company or its affiliates and non-employee directors of the
Company’s Board. Currently, approximately 275 employees and 8 non-employee
directors would be eligible to participate in the Plan, although the number of
individuals who are selected to participate in the Plan may vary from year to
year.
Available Shares
Subject to the adjustment provisions included in the Plan, a total of 2,300,000
shares (plus the shares described in the paragraph below) will be authorized for
awards granted under the Plan as of the date of stockholder approval. This
reserve will be reduced by a “fungible ratio” of one (1) share for every one (1)
share that is subject to an option or stock appreciation right granted under the
Plan, and two and a half (2.50) shares for every one (1) share that is subject
to an award other than an option or stock appreciation right (such award, a
“full-value award”) granted under the Plan. In addition, the share reserve will
be reduced on the same fungible ratio basis for awards granted after March 31,
2017, under the 2011 Plan.
To the extent that, after March 31, 2017, (a) shares of common stock subject to
an outstanding award under a Prior Plan are not issued or delivered by reason of
forfeiture, expiration or settlement of such award in cash, or (b) shares are
delivered to or withheld by the Company to pay the withholding taxes relating to
a full-value award under the Prior Plan, then such shares of common stock will
be added to the Plan’s reserve and available for new awards granted under the
Plan.
Shares of common stock subject to an award granted under the Plan will be added
back to the Plan’s reserve and be available for new awards if (a) such shares
are not issued or delivered by reason of forfeiture, expiration or settlement of
such award in cash, or (b) shares are delivered to or withheld by the Company to
pay the withholding taxes relating to a full-value award.
Notwithstanding anything to the contrary, the following shares will not again be
available for awards under the Plan: (a) shares tendered by the participant or
withheld by the Company in payment of the purchase price of an option under the
Plan or a Prior Plan, (b) shares delivered to or withheld by the Company to pay
the withholding taxes relating to an outstanding option or stock appreciation
right under the Plan or a Prior Plan, (c) shares subject to a stock appreciation
right under the Plan or a Prior Plan that are not issued in connection with its
stock settlement or exercise, or (d) shares repurchased by the Company on the
open market with the proceeds of the exercise of an option under the Plan or a
Prior Plan.
Award Limits
Subject to adjustment in accordance with the adjustment provisions of the Plan,
with respect to awards intended to be “qualified performance-based compensation”
under Code Section 162(m), no participant may be granted during any fiscal year
of the Company:
•
Options for, and/or SARs with respect to, more than 400,000 shares of common
stock;

•
Awards of restricted stock and/or restricted stock units relating to more than
200,000 shares of common stock;

•
Annual incentive award(s) having a cash payment value of more than $10,000,000
(which limit shall be proportionally reduced with respect to any performance
period that is less than a whole year); and

•
Long-term incentive award(s) granted in respect of any period greater than one
year, having a cash payment value of more than $10,000,000.

Notwithstanding anything to the contrary, the aggregate grant date fair value of
equity awards that may be granted during any fiscal year to a non-employee
director, taken together with any cash fees paid during the fiscal year to the
director in respect of the director’s service as a member of the Board during
such year (including service as a member or chair of any regular committees of
the Board), shall not exceed $500,000. The Board may make exceptions to this
limit for a non-executive chair of the Board or, in extraordinary circumstances,
for other individual directors, as the Board may determine in its discretion,





--------------------------------------------------------------------------------




provided that the non-employee director receiving such additional compensation
may not participate in the decision to award such compensation.
Plan Administration
The Compensation Committee is the administrator of the Plan. The Compensation
Committee can delegate its duties and powers to any subcommittee thereof,
provided that no such delegation is permitted with respect to awards made to
Section 16 participants at the time any such delegated authority or
responsibility is exercised unless the delegation is to another committee of the
Board consisting entirely of two or more “non-employee directors” within the
meaning of Rule 16b-3 promulgated under the Exchange Act or does not relate to
awards intended to qualify as performance-based compensation under Code Section
162(m).
The Compensation Committee has broad powers to administer and interpret the
Plan, including the authority to establish, amend or rescind any rules and
regulations relating to the Plan and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The
Compensation Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent that the
Compensation Committee deems necessary or desirable, and has the full power and
authority to establish the terms and conditions of any award consistent with the
provisions of the Plan and to waive any such terms and conditions at any time
(including, without limitation, accelerating or waiving any vesting conditions).
Term
Awards may be granted under the Plan from time to time until the Plan is
discontinued or terminated by the Board. No award may be granted under the Plan
after the tenth anniversary of the approval of the Plan by the stockholders at
the annual meeting, but awards granted prior to such date may extend beyond that
date.
Adjustments
In the event of any change in our outstanding shares of common stock by reason
of any share dividend or split, reorganization, recapitalization, merger,
consolidation, spin-off, combination, or exchange of shares or any similar
corporate transaction, or any distribution to stockholders other than regular
cash dividends, the Compensation Committee shall make appropriate adjustments to
the Plan or any outstanding awards, which may include (1) the number or kind of
shares or other securities issued or reserved for issuance pursuant to
outstanding awards or to the Plan, (2) the maximum number of shares that may be
subject to awards granted to a single participant under the plan, (3) option
price or grant price and/or (4) any other affected terms of such awards,
including one or more performance goals.
Minimum Vesting Requirement
Notwithstanding any other provision of the Plan to the contrary and subject to
the immediately following proviso, equity-based awards granted under the Plan
shall vest no earlier than the first anniversary of the date the award is
granted; provided, however, that the Compensation Committee may grant awards
without regard to the foregoing minimum vesting requirement with respect to a
maximum of five percent (5%) of the authorized share reserve. (For the avoidance
of doubt, this shall not be construed to limit the committee’s discretion to
provide for accelerated exercisability or vesting of an award, including in
cases of death, disability or a change of control.)
Dividends and Dividend Equivalents
The payment of any dividends, dividend equivalents or distributions declared or
paid on shares covered by an award shall be deferred until the lapsing of the
restrictions imposed upon such awards. The Compensation Committee shall
determine if any such deferred dividends or distributions shall be reinvested in
additional shares or credited during the deferral period with interest at a rate
per annum as the Compensation Committee, in its discretion, may determine.
Payment of any such deferred dividends or distributions, together with any
interest accrued thereon, shall be made upon the lapsing of the restrictions
imposed on such awards and any such deferred dividends, dividend equivalents or
distributions (together with any interest accrued thereon) shall be forfeited
upon the forfeiture of such awards.
Change of Control
For all outstanding awards, any acceleration of vesting or settlement of an
award in connection with a change of control will be determined by the
Compensation Committee and set forth in each award agreement. If and to the
extent determined by the Compensation Committee in the applicable agreement or
otherwise, any awards outstanding immediately prior to a change of control which
are unexercisable or otherwise unvested or subject to lapse restrictions may be
deemed exercisable or otherwise vested or no longer subject to lapse
restrictions, as the case may be. The Compensation Committee may, but is not
obligated to, with respect to some or all of the outstanding awards, (1) cancel
such awards for fair value (as determined in the sole discretion of the
Compensation Committee), (2) provide for the issuance of substitute awards that
will substantially preserve the otherwise applicable terms of any affected
awards previously granted under the Plan as determined by the Compensation





--------------------------------------------------------------------------------




Committee in its sole discretion, or (3) provide that for a period of at least
15 days prior to the change of control, any options or SARs (that are settled in
shares) will be exercisable as to all shares subject thereto and that upon the
occurrence of the change of control, such options and SARs will terminate and be
of no further force and effect.
Under the Plan, a change of control generally occurs upon the following: (a) the
sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company; (b) the date that any person or
group becomes the “beneficial owner,” directly or indirectly, of 50% or more of
the total voting power of the voting stock of the Company; (c) a change in the
majority composition of our Board of Directors; (d) consummation of a
reorganization, merger, statutory share exchange or consolidation or similar
corporate transaction involving the Company (subject to certain exceptions); or
(e) the consummation of a plan of complete liquidation or dissolution of the
Company.
Amendments and Termination
The Board may amend, alter or discontinue the Plan. However, the Board may not
amend, alter or discontinue the Plan without stockholder consent if such action
would (except as is provided pursuant to the adjustment provisions set forth in
the Plan) increase the total number of shares reserved for the purposes of the
Plan. Also, the Board may not amend, alter or discontinue the Plan without the
consent of a participant if such action would diminish any of the rights of the
participant under any award previously granted to such participant under the
Plan; provided, however, that this restriction would not apply to amendments
required by the Code or other applicable laws. Additionally, the Board may not
amend the provisions of the Plan that restrict the repricing of options and SARs
as described in the last paragraph under “Types of Awards - Stock Options and
Stock Appreciation Rights (“SARs”).”
Types of Awards
The Plan authorizes grants of a variety of awards described below. The
Compensation Committee may grant options to any participant it selects, and
determines the terms and conditions of each award at the time of grant, subject
to the limitations set forth in the Plan, including whether payment of awards
may be subject to the achievement of performance goals. The terms and conditions
of each award will be set forth in a written agreement.
Stock Options and Stock Appreciation Rights (SARs)
•
A stock option entitles a participant to purchase a specified number of shares
of common stock at a specified exercise price, subject to such terms and
conditions as the Compensation Committee may determine. An SAR entitles a
participant to receive a payment measured by the excess of the fair market value
of a specified number of shares of common stock on the date on which the
participant exercises the SAR over a specified grant price, subject to such
terms and conditions as the Compensation Committee may determine.

•
Except in the case of substitute awards granted in connection with a corporate
transaction, the applicable exercise or grant price cannot be less than 100% of
the fair market value of a share on the date of grant.

•
All options and SARs must terminate no later than ten years after the date of
grant; provided, however, that (other than as would otherwise result in the
violation of Section 409A of the Code), to the extent an option or SAR would
expire at a time when the holder of such award is prohibited by applicable law
or by the Company's insider trading policy from exercising the option or SAR
(the "Closed Window Period"), then such option or SAR shall remain exercisable
until the 30th day following the end of the Closed Window Period.

•
Options and SARs do not include dividend equivalent rights.

•
At the time of exercise, the option price must be paid in full in either cash,
delivery of shares, by having the Company withhold a number of shares otherwise
deliverable, or in a cashless exercise through a broker or similar arrangement,
depending on the terms of the specific award agreement.

•
If an SAR is granted in relation to an option, then unless otherwise determined
by the Compensation Committee, the SAR will be exercisable or will mature at the
same time and on the same conditions that the related option may be exercised or
mature. Upon exercise of any number of SARs, the number of shares subject to the
related option will be reduced accordingly and such option may not be exercised
with respect to that number of shares. The exercise of any number of options
that relate to an SAR will likewise result in an equivalent reduction in the
number of shares covered by the related SAR.

•
Subject to the adjustment provisions set forth in the Plan, the Compensation
Committee will not, other than in connection with a change of control, take any
of the following actions without the approval of the stockholders of the
Company:

•
Reduce the purchase price or base price of any previously granted option or SAR;






--------------------------------------------------------------------------------




•
Cancel any previously granted option or SAR in exchange for another option or
SAR with a lower purchase price or base price; or

•
Cancel any previously granted option or SAR in exchange for cash or another
award if the purchase price of such option or the base price of such SAR exceeds
the fair market value of a share of common stock on the date of such
cancellation.

Restricted Stock Awards and Restricted Stock Units (“RSUs”)
•
Restricted stock awards are shares of common stock that are issued to a
participant subject to transfer and other restrictions as the Compensation
Committee may determine, such as the continued employment of the participant.
RSU awards entitle the participant to receive a payment in cash or shares of
common stock equal to the fair market value of one share of common stock,
subject to certain restrictions as the committee may determine (such as
continued employment or meeting certain performance goals).

•
Restricted stock and restricted stock units may not be sold, transferred or
otherwise disposed of and may not be pledged or otherwise hypothecated unless
and until the applicable restrictions determined by the Compensation Committee
and as set forth in the applicable award agreement have lapsed.

Other Stock-Based Awards
•
Subject to the terms of the Plan, the Compensation Committee may grant to
participants other types of awards, which may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, shares,
either alone or in addition to or in conjunction with other awards, and payable
in shares or in cash.

•
The Compensation Committee will determine all terms and conditions of the
awards; provided that any award that provides for purchase rights will be priced
at no less than 100% of the fair market value of the underlying shares on the
grant date of the award.

Annual Incentive Awards
•
Subject to the terms of the Plan, the Compensation Committee will determine all
terms and conditions of an annual incentive award, including but not limited to
the performance goals, performance period, the potential amount payable, the
type of payment, and the timing of payment.

•
However, the Compensation Committee must require that payment of all or any
portion of the amount subject to the annual incentive award is contingent on the
achievement or partial achievement of one or more performance goals during the
period the Compensation Committee specifies, subject to qualifications as set
forth in the Plan.

•
The Compensation Committee may determine the payment method of these awards,
including allowing for an election between payment methods by the participant.

Long-Term Incentive Awards
•
Subject to the terms of the Plan, the Compensation Committee will determine all
terms and conditions of a long-term incentive award, including but not limited
to the performance goals, performance period, the potential amount payable, the
type of payment, and the timing of payment.

•
However, payment of any amount subject to long-term incentive award is
contingent on the achievement or partial achievement of one or more performance
goals during the applicable period.

•
The performance period must relate to a period of more than one fiscal year of
the Company, with an exception for new employees.

•
The Compensation Committee may determine the payment method of these awards,
including allowing for an election between payment methods by the participant.

Performance Goals
The performance goals available to the Compensation Committee under the Plan for
performance-based awards under Section 162(m) of the Code consist of one or more
of the following with respect to the Company or any one or more affiliates or
other business units: net income; operating income; income from continuing
operations; net sales; cost of sales; revenue; gross income; earnings (including
before taxes and/or interest and/or depreciation and amortization); net earnings
per share (including diluted earnings per share); price per share; cash flow;
net cash provided by operating activities; net cash provided by operating
activities less net cash used in investing activities; operating cash flow; free
cash flow; net operating profit; pre-tax profit; ratio of debt to debt plus
equity; return on stockholder equity; return on invested capital; total
stockholder return; relative total stockholder return; return on invested
capital; return on capital; return on assets; return on equity; return on
investment; return on revenues; operating working capital; working capital as a
percentage of net sales; cost of capital; average





--------------------------------------------------------------------------------




accounts receivable; economic value added; performance value added; customer
satisfaction; customer loyalty and/or retention; employee safety; employee
engagement; market share; system reliability; cost structure reduction;
regulatory outcomes; diversity; cost savings; operating margin; profit margin;
sales performance; and internal revenue growth. Any performance goals that are
financial metrics may be determined in accordance with United States Generally
Accepted Accounting Principles (“U.S. GAAP”) or may be adjusted when established
(or to the extent permitted under Section 162(m) of the Code, at any time
thereafter) to include or exclude any items otherwise includable or excludable
under U.S. GAAP.
Where applicable, the performance goals may be expressed, without limitation, in
terms of attaining a specified level of the particular criterion or the
attainment of an increase or decrease (expressed as absolute numbers or as a
percentage) in the particular criterion or achievement in relation to a peer
group or other index. The performance goals may include a threshold level of
performance below which no payment will be made (or no vesting will occur),
levels of performance at which specified payments will be paid (or specified
vesting will occur), and a maximum level of performance above which no
additional payment will be made (or at which full vesting will occur).
As to each performance goal, the Compensation Committee, in its discretion, may
exclude or include the effects of the following: (i) charges for reorganizing
and restructuring; (ii) discontinued operations; (iii) asset write-downs; (iv)
gains or losses on the disposition of a business or asset; (v) changes in tax or
accounting principles, regulations or laws; (vi) currency fluctuations; (vii)
mergers, acquisitions or dispositions; (viii) unusual, infrequently occurring
and/or non-recurring items of gain or loss that the Company identifies in its
audited financial statements, including notes to the financial statements, or
Management’s Discussion and Analysis section of the Company’s annual report; and
(ix) any other excluded item that the committee designates either at the time an
award is made or thereafter to the extent permitted by Code Section 162(m).
Nontransferability of Awards
No award under the Plan may be transferable or assignable other than by will or
the laws of descent and distribution, except that an award agreement may provide
that a participant may transfer an award to family members, a trust or entity
established for estate planning purposes or a charitable organization.
Recoupment of Awards
All awards granted under the Plan, and any share of stock issued or cash paid
pursuant to such awards, are subject to any recoupment, clawback, equity
holding, stock ownership, or similar policies adopted by the Company from time
to time and any recoupment, clawback, equity holding, stock ownership, or
similar requirements made applicable by law, regulation or listing standards to
the Company from time to time.
New Plan Benefits
All awards to directors, executive officers and other key employees are made at
the discretion of the Compensation Committee as authorized by the Board and the
benefits and amounts that will be received or allocated under the amended Plan
are not determinable at this time.
Federal Income Tax Consequences
The following is a brief summary of certain United States federal income tax
consequences generally arising with respect to awards under the Plan. This
discussion does not address all aspects of the United States federal income tax
consequences of participating in the Plan that may be relevant to participants
in light of their personal investment or tax circumstances and does not discuss
any state, local or non-United States tax consequences of participating in the
Plan. Each participant is advised to consult his or her personal tax advisor
concerning the application of the United States federal income tax laws to such
participant’s particular situation, as well as the applicability and effect of
any state, local or non-United States tax laws before taking any actions with
respect to any awards.
Section 162(m) of the Code
Section 162(m) of the Code generally limits to $1 million the amount that a
publicly held corporation is allowed each year to deduct for the compensation
paid to each of the corporation’s chief executive officer, chief financial
officer, and the three most highly compensated executive officers other than the
chief executive officer and the chief financial officer. However, “qualified
performance-based compensation” is not subject to the $1 million deduction
limit. To qualify as qualified performance-based compensation, the following
requirements must be satisfied: (i) the performance goals are determined by a
committee consisting solely of two or more “outside directors”; (ii) the
material terms under which the compensation is to be paid, including the
performance goals, are approved by the corporation’s stockholders; and (iii) the
Compensation Committee certifies that the applicable performance goals are
satisfied before payment of any qualified performance-based compensation is
made.





--------------------------------------------------------------------------------




Sections 409A and 280G of the Code
Awards under the Plan may constitute, or provide for, a deferral of compensation
under Section 409A of the Code. If the requirements of Section 409A are not
complied with, holders of such awards may be taxed earlier than would otherwise
be the case (e.g., at the time of vesting instead of at the time of payment) and
may be subject to an additional 20% income tax and, potentially, interest and
penalties. We have sought to structure the Plan, and we expect to seek to
structure awards under the Plan, to comply with Section 409A and the Department
of Treasury regulations and other interpretive guidance issued pursuant to
Section 409A. To the extent that we determine that any award granted under the
Plan is subject to Section 409A, the award agreement evidencing such award will
generally incorporate the terms and conditions required by Section 409A. The
Plan and any applicable awards may be modified to exempt the awards from Section
409A or comply with the requirements of Section 409A.
Awards that are granted, accelerated or enhanced upon the occurrence of a change
of control may give rise, in whole or in part, to excess parachute payments
within the meaning of Section 280G of the Code to the extent that such payments,
when aggregated with other payments subject to Section 280G, exceed the
limitations contained in that provision. Such excess parachute payments are not
deductible by us and are subject to an excise tax of 20% payable by the
participant under Code Section 4999.
Stock Options
A participant will not recognize taxable income at the time an option is
granted, and the Company will not be entitled to a tax deduction at that time. A
participant will recognize compensation taxable as ordinary income (and subject
to income tax withholding in respect of an employee) upon his or her exercise of
a non-qualified stock option equal to the excess of the fair market value of the
share purchased over its purchase price, and the Company generally will be
entitled to a corresponding deduction.
SARs
A participant will not recognize taxable income at the time SARs are granted,
and the Company will not be entitled to a tax deduction at that time. Upon
exercise, the participant will recognize compensation taxable as ordinary income
(and subject to income tax withholding in respect of an employee) in an amount
equal to the fair market value of any shares delivered and the amount of cash
paid by the Company. This amount generally is deductible by the Company as
compensation expense.
Restricted Stock and Restricted Stock Units
A participant will not recognize taxable income at the time restricted stock
that is subject to a substantial risk of forfeiture is granted, and the Company
will not be entitled to a tax deduction at that time unless the participant
makes an election to be taxed at that time. If such election is made, the
participant will recognize compensation taxable as ordinary income (and subject
to income tax withholding in respect of an employee) at the time of the grant in
an amount equal to the excess of the fair market value of the shares at such
time over the amount, if any, paid for those shares. If such election is not
made, the participant will recognize compensation taxable as ordinary income
(and subject to income tax withholding in respect of an employee) at the time
the restrictions constituting a substantial risk of forfeiture lapse in an
amount equal to the excess of the fair market value of the shares at such time
over the amount, if any, paid for those shares. The amount of ordinary income
recognized by making the above-described election or upon the lapse of such
restrictions generally is deductible by the Company as compensation expense,
except to the extent the deduction limits of Section 162(m) of the Code apply.
A participant will not recognize taxable income at the time a restricted stock
unit is granted, and the Company will not be entitled to a tax deduction at that
time. Upon settlement of restricted stock units, the participant will recognize
compensation taxable as ordinary income (and subject to income tax withholding
in respect of an employee) in an amount equal to the fair market value of any
shares delivered and the amount of any cash paid by the Company. The amount of
ordinary income recognized generally is deductible by the Company as
compensation expense, except to the extent the deduction limits of Section
162(m) of the Code apply.
Unrestricted Stock
A participant will recognize compensation taxable as ordinary income (and
subject to income tax withholding in respect of an employee) at the time
unrestricted stock is granted. The Company generally is entitled to a
corresponding deduction at the time ordinary income is recognized by the
participant, except to the extent the deduction limits of Section 162(m) of the
Code apply.
Annual Incentive Awards and Long-Term Incentive Awards
A participant will not recognize taxable income at the time annual incentive
awards and long-term incentive awards are granted, and the Company will not be
entitled to a tax deduction at that time. Upon settlement of such awards, the
participant will recognize compensation taxable as ordinary income (and subject
to income tax withholding in respect of an employee)





--------------------------------------------------------------------------------




in an amount equal to the fair market value of any shares delivered and the
amount of cash paid by the Company. This amount generally is deductible by the
Company as compensation expense, except to the extent the deduction limits of
Section 162(m) of the Code apply.
Dividend Equivalent Rights
A participant who is paid a dividend equivalent with respect to an award will
recognize ordinary income equal to the value of cash or common stock paid, and
the Company will be entitled to a corresponding deduction in the same amount and
at the same time.







